         Case 3:18-cv-01899-CL          Document 26       Filed 04/21/21    Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON


 CHRISTINE MARIE ORAY,                                                         3: 18-cv-0 1899-CL
          Plaintiff,

 vs.
                                                                                          ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


       It is hereby ORDERED that attorney fees in the amount of $2,932.61 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be

paid to Plaintiffs attorney, dependent upon verification that Plaintiff has no debt which qualifies

for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in

Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Kevin Kerr, P.O. Box 14490, Portlan

97293. If Plaintiff has a debt, then the.check for any remaining funds after

shall be made to Plaintiff and mailed to Plaintiffs attorney's office
                        21
                               A~p_ri_l __- - r - - 1 / /
       DATED.this - - day of _ _




                                                      Unite
         Case 3:18-cv-01899-CL   Document 26   Filed 04/21/21   Page 2 of 2




Submitted by:

Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone:503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff
